DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2018 and May 23, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on September 13, 2018 and November 16, 2018 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure
Claims 1 and 20: Claim limitation “a pulse wave measurer configured to measure a pluratliy of pulse wave signals” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “measurer” coupled with functional language “to measure” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “measurer”. 
Claims 1 and 20: Claim limitation “a contact pressure measurer configured to measure a contact pressure” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “measurer” coupled with functional language “to measure” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “measurer”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1 and 20: “a pulse wave measurer” refers to the specification PG Pub US 2019/0313979 A1, claim 2, claim 21 and [0007]: the pulse wave measurer may include: a pluratliy of light emitters configured to emit a light onto the object; and one or more light receivers configured to receive the light reflected from the object.
Claims 1 and 20: “a contact measurer” refers to the specification claim 5 and [0010]: the contact pressure measurer may include at least one of an area sensor, a force sensor, a pressure sensor, and a strain gauge.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the term “an amplitude value at certain points” on line 7 that renders the scope of the claim indefinite. The term "certain point" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 13 recites the term “the pulse wave measurer” in line 3 that lacks proper antecedent basis.
Claim 18 recites the term “the contact pressure exerted onto the pulse wave measurer” that lacks proper antecedent basis. For claim language consistency purpose, it is suggested that this term to be modified to “the contact pressure between the object and the pulse wave measurer” as recited in line 3 of claim 13.
Claim 20 recites the term “a second feature” in line 7 that renders the scope of the claim indefinite since there is no “first feature” recited prior to “a second feature”.
Claim 23 recites the term “a contact pressure value at a maximum peak point, from each of the pluratliy of envelopes” in line 4. Due to the presence of the punctuation comma, it is not clear which term the phrase “from each of the pluratliy of envelopes” refers to. Clarification is required.
Claim 25 recites the limitation of a calibrator configured to determine whether to calibrate the linear function equation. In regard to the term “whether to calibrate”, it is not clear whether the calibrator is configured to (1) determine to calibrate or not to calibrate (i.e., it may not be calibrated) or (2) based on what the linear function equation is to be calibrated (i.e., it will be calibrated, but how it is going to be calibrated is to be determined). Clarification is required. 
Claim 25 recites the phrase “to measure the plurality of pulse wave signals” at the end of the claim. It is not clear what object this phrase modifies. Clarification is required.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-15, 18-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukkamala et al., US 2021/0298618 A1, hereinafter Mukkamala.

Claims 1, 13 and 20. Mukkamala teaches in FIGS.102 “a bio-information measuring apparatus (100)” ([0014]: a handheld device; and [0019]: a mobile device that embodies cuff-less BP measurement) and “a bio-information measuring method” ([0003]: a method of cuff-less blood pressure measurements in a mobile device) comprising: 
“a pulse wave measurer (320) configured to measure a plurality of pulse wave signals from an object” ([0045]: the sensing unit 108 is operably coupled to the computer processor 300 of the mobile device 100. The sensing unit 108 includes a PPG sensor 320, a pressure sensor 324; and [0014]: the sensing unit is configured to measure blood pressure at a fingertip of a user. The sensing unit includes a reflectance mode photo-plethysmography (PPG) sensor configured to measure blood volume oscillations); 
324) measurer configured to measure a contact pressure between the object and the pulse wave measurer” ([0014]…and a pressure sensor configured to measure pressure applied by the fingertip); and 
“a processor (300, 308, 312) configured to obtain a plurality of first envelopes based on the contact pressure and the plurality of pulse wave signals” ([0047]: the oscillogram generator 308 is configured to generate an oscillogram…an oscillogram is constructed by first taking a maximum value and a minimum value of each beat of the blood volume waveform that is detected and measured by the PPG sensor),
“to obtain a second envelope (128) by combining the plurality of first envelopes” ([0047]: the maximum value and minimum value of each beat…are then median filtered to attenuate respiratory and heart rate variability. Finally, the maximum value and minimum value of each beat are linearly interpolated, and the difference between the two envelopes is taken as the oscillogram 128) – the oscillogram is considered the “second envelope” as claimed and it is a result of combining the two envelopes, and 
“to measure bio-information based on the second envelope” ([0050]: the BP estimator 312 is configured to determine the BP based on the oscillogram generate by the oscillogram generator).  
Claims 1, 13 and 20 comprise substantially identical clam limitations. The above rejection applies to all four claims. 
In regard to claim 20, the “oscillogram” of Mukkamala is considered the “second feature” as claimed.

Claims 2 and 21. Mukkamala further teaches that the pulse wave measurer comprises: 
“a plurality of light emitters (512) configured to emit light onto the object, at least one light receiver (508) configured to receive light reflected from the object” ([0093]: in FIG.14A, a circular sensing unit 524 is shown. The circular sensing unit includes a PPG sensor array 528 with multiple light emitting diodes (LEDs) 512 and multiple of photodetectors 508).

Claims 3 and 22. Mukkamala further teaches that 
“the plurality of light emitters are disposed at different distances from the at least one light receiver” (FIG.14A: the at least one light receiver 508 is at different distances to the pluratliy of light emitters 512).  

Claim 4. Mukkamala further teaches that
“the plurality of light emitters are further configure to emit the light of different wavelengths” ([0089]: the green wavelength… or a near infrared wavelength…, or multiple wavelengths may be employed; and [0094]: The RGB camera can operate as multiple photodetectors and the camera flash can operate as a light source. Each pixel in a RGB video provides blood volume waveforms at the three wavelengths).  

Claim 5. Mukkamala further teaches that
[0045]: the sensing unit 108 is operably coupled to the computer processor 300 of the mobile device 100. The sensing unit 108 includes a PPG sensor 320, a pressure sensor 324).  

Claims 6 and 15. Mukkamala further teaches that
“the processor (308) comprises an envelope combiner configured to obtain the second envelope (128) by applying the plurality of first envelopes in a linear function equation” (([0047]: the oscillogram generator 308 is configured to generate an oscillogram…the maximum value and minimum value of each beat…are then median filtered to attenuate respiratory and heart rate variability. Finally, the maximum value and minimum value of each beat are linearly interpolated, and the difference between the two envelopes is taken as the oscillogram 128).  

Claim 10. Mukkamala further teaches that
“a feature extractor configured to extract features from the second envelope” ([0049]: to assess the validity of the oscillogram, various features such as the number of artifact-free beats, the applied pressure range over which these beats extend, and the shape, width, and degree of symmetry of the oscillogram may be analyzed to determine the validity of the oscillogram); and 
“a measurer configured to obtain the bio-information based on the extracted features” ([0050]: the BP estimator is configured to determine the BP based on the oscillogram generated by the oscillogram generator), and wherein 
[0049]: to assess the validity of the oscillogram, various features such as the number of artifact-free beats, the applied pressure range over which these beats extend, and the shape, width, and degree of symmetry of the oscillogram may be analyzed to determine the validity of the oscillogram) – the applied pressure range is the “contact pressure value” as claimed, and the shape, width and degree of symmetry is considered the “amplitude value at certain points in a predetermined range”. Since the oscillogram is constructed by the maximum value and a minimum value of each beat of the blood volume waveform ([0047], as applied to claim 1), such an amplitude value is considered being “based on the maximum peak point” as claimed. 

Claim 11. Mukkamala further teaches that
“the bio- information comprises at least one of blood pressure, vascular age, degree of arteriosclerosis, aortic pressure waveform, vascular compliance, stress index, and degree of fatigue” ([0050]: the BP estimator is configured to determine the BP based on the oscillogram generated by the oscillogram generator).  

Claim 12. Mukkamala further teaches 
“an output interface configured to output, upon receiving a request for measuring the bio-information, guide information comprising at least one of a position of the object that is in contact with the pulse wave measurer, a reference contact pressure value obtained during measurement of a reference pulse wave signal, and a contact pressure [0057]: the display 104 may provide the user with real-time feedback regarding the pressure applied 116 to the sensing unit 108 and the location of the finger relative to th sensing unit 108). 

Claim 14. Mukkamala further teaches that
“the plurality of pulse wave signals are multi-wavelength pulse wave signals measured at a plurality of positions on the object” ([0089]: the green wavelength… or a near infrared wavelength…, or multiple wavelengths may be employed; and [0094]: The RGB camera can operate as multiple photodetectors and the camera flash can operate as a light source. Each pixel in a RGB video provides blood volume waveforms at the three wavelengths. That is, the RGB video can construct a “PPG image”) – the PPG image that represents pulse wave signals comprises RGB signals that are multi-wavelength.  

Claim 18. Mukkamala further teaches that
“upon receiving a request for measuring the bio-information, outputting guide information that prompts a user to gradually increase the contact pressure exerted onto the pulse wave measurer” ([0061]: if the amount of pressure is not proper at 216, the system, at 220, provides corrective feedback so that the user can either correct the amount of pressure applied to the sensing unit 108 or adjust her finger positioning relative to the sensing unit 108. As an example, the feedback may instruct the user to either increase or decrease the amount of pressure applied so that the user can apply the target pressure 118; and [0058]: to guide the user in increasing the pressure applied 116 to the sensing unit 108, the target pressure may have a trajectory of linear rise, a step increment, or a combination of a step increment and a linear rise shown on the display 104).  

Claim 19. Mukkamala further teaches that
“the measuring the plurality of pulse wave signals comprises measuring the plurality of pulse wave signals while the guide information is displayed and the contact pressure between the object and the pulse wave measurer gradually increases” ([0058]: to guide the user in increasing the pressure applied 116 to the sensing unit 108, the target pressure may have a trajectory of linear rise, a step increment, or a combination of a step increment and a linear rise shown on the display 104; and [0059]: The flowchart of FIG.4 depicts an example of a determination of proper finger positioning and proper pressure applied 116…First, the system is initialized at 204. During this stage, the mobile device may initialize the display and the sensing unit…to measure the pressure applied 116 to the sensing unit 108, the blood volume oscillations 120…and display the measurements once the user begins to apply pressure to the sensing unit 108; [0060]: Second, the system beings to detect the pressure applied 116 to the sensing unit 108 at 208. Next, the system provides the user with real-time feedback…at 216 the system determins whether the user is applying the proper amount pressure; and [0061]: if the amount of pressure is not proper at 216, the system, at 220, provides corrective feedback).

Claim 26. Mukkamala teaches in FIGS.102 “a bio-information measuring apparatus (100)” ([0014]: a handheld device; and [0019]: a mobile device that embodies cuff-less BP measurement) comprising: 
“a contact pressure (324) measurer configured to measure a contact pressure between a user and a pulse wave measurer” ([0014]…and a pressure sensor configured to measure pressure applied by the fingertip); 
“a pulse wave measurer (320) comprising a light emitter (512) and a light receiver (508)” ([0093]: in FIG.14A, a circular sensing unit 524 is shown. The circular sensing unit includes a PPG sensor array 528 with multiple light emitting diodes (LEDs) 512 and multiple of photodetectors 508)
“to measure a plurality of pulse wave signals from the user while the contact pressure is gradually increasing or decreasing” ([0045]: the sensing unit 108 is operably coupled to the computer processor 300 of the mobile device 100. The sensing unit 108 includes a PPG sensor 320, a pressure sensor 324; and [0014]: the sensing unit is configured to measure blood pressure at a fingertip of a user. The sensing unit includes a reflectance mode photo-plethysmography (PPG) sensor configured to measure blood volume oscillations; and FIG.2C: the oscillogram that is a plot of the amplitude of blood volume (i.e. pulse waves) oscillations as a function of applied pressure) – FIG.2C shows that the pulse wave signals are measured while the pressure is changing (i.e., “gradually increasing or decreasing” as claimed); and 
300, 308, 312) configured to identify a plurality of envelopes of the pluratliy of pulse wave signals in a contact pressure domain” ([0042]: the oscillogram (i.e., amplitude of blood volume oscillations as a function of applied pressure) is generated; [0047]: the oscillogram generator 308 is configured to generate an oscillogram…an oscillogram is constructed by first taking a maximum value and a minimum value of each beat of the blood volume waveform that is detected and measured by the PPG sensor) – “as a function of applied pressure” indicates that the pulse wave signals are in a contact pressure domain, and 
“obtain bio-information based a combination of the pluratliy of envelopes” ([0050]: the BP estimator 312 is configured to determine the BP based on the oscillogram generate by the oscillogram generator), wherein
“the plurality of envelopes represent changes of amplitudes of the plurality of pulse wave signals while the contact pressure gradually increases or decreases” ([0042]: using the measured blood volume oscillations 120 and the pressure applied 116 to the sensing unit 108, the oscillogram (i.e., amplitude of blood volume oscillations as a function of applied pressure) is generated. From the oscillogram, the SP, DP and MP of the user are determined and presented; and FIG.2C, the oscillogram 128) - FIG.2C shows the oscillogram 128, which shows that the change of the pulse wave signals as the pressure changes (i.e., “gradually increasing or decreasing” as claimed).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala in view of Zhou et al., US 2017/0215749 A1, hereinafter Zhou.

Claims 7 and 16. Mukkamala teaches all the limitations of claims 1 and 13, respectively.
As applied to claims 1 and 13, Mukkamala teaches that 
“the envelope combiner is configured to obtain the second envelope by selecting the plurality of first envelopes according to predetermined criteria, and by applying the selected plurality of first envelopes in the linear function equation” ([0047]: the oscillogram generator 308 is configured to generate an oscillogram…an oscillogram is constructed by first taking a maximum value and a minimum value of each beat of the blood volume waveform that is detected and measured by the PPG sensor; and [0100]: the maximum and minimum of each beat of the blood volume waveform are detected. These extrema, as a function of the pressure applied to the sensing unit, are median filtered to attenuate respiratory and pulse rate variability as well as artifact) – the maximum and minimum (i.e., the plurality of envelopes) are selected for the purpose of attenuating respiratory and pulse rate variability as well as artifact. Such a purpose is considered the “predetermined criteria” as claimed.
In regard to the pluratliy of first envelopes being at least two first envelopes from among the pluratliy of first envelopes, Mukkamala does not explicitly teaches such a feature.
However, in a pulse wave based blood pressure determination and monitoring field of endeavor, Zhou teaches that the envelopes selected for analysis is
“at least two envelopes from among a plurality of envelopes” ([0134]: a linear relationship of the logarithm of the pulse amplitude with P for both the rising and falling phases of an oscillometric waveform [is derived]. Thanks to these linear relationships, the entire waveform can be extrapolated by only collecting part of the waveform through a few number of data points). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the apparatus and method of Mukkamala employ such a feature associated with selecting at least two Zhou, [0134]. Such a feature leads to a resource saving while maintaining the performance.

Claims 8, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala in view of Den et al., US 2016/0220128 A1, hereinafter Den.

Claims 8 and 17. Mukkamala teaches all the limitations of claim 6.
 Mukkamala does not teach obtaining a coefficient of the linear function equation for each of the plurality of first envelopes.  
However, in an analogous pulse wave based blood pressure determination and monitoring field of endeavor, Den teaches
“obtaining a coefficient of the linear function equation for each of the plurality of first envelopes” ([0038]: the combination module is configured to determine an average of the plurality of input signals, said average being calculated based on attributing equal weights to the pluratliy of input signals or based on attributing individual weights to the pluratliy of input signals…The individual weights may also be calculated based on linear or nonlinear functions of one or more of the signal information content parameters) - the weight of each input signals to be combined is considered the “coefficient for each of the pluratliy of first envelopes” as claim.


Claim 27. Mukkamala teaches all the limitations of claim 26.
As applied to claim 26, Mukkamala teaches that the pluratliy of envelopes are added to obtain the combination of the pluratliy of envelopes ([0047]: the maximum value and minimum value of each beat are linearly interpolated, and the difference between the two envelopes is taken as the oscillogram 128) – the oscillogram is a result of combining the two envelopes.
 Mukkamala does not teach that the plurality of envelopes are applied with a plurality of weights to the plurality of envelopes, respectively, to obtain a weighted plurality of envelopes, and add up the weighted plurality of envelopes to obtain the combination of the plurality of envelopes.  
However, in an analogous pulse wave based blood pressure determination and monitoring field of endeavor, Den teaches
“apply a plurality of weights to the plurality of envelopes, respectively, to obtain a weighted plurality of envelopes, and add up the weighted plurality of envelopes to obtain the combination of the plurality of envelopes” ([0038]: the combination module is configured to determine an average of the plurality of input signals, said average being calculated based on attributing equal weights to the pluratliy of input signals or based on attributing individual weights to the pluratliy of input signals…The individual weights may also be calculated based on linear or nonlinear functions of one or more of the signal information content parameters).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the apparatus and method of Mukkamala employ such a feature associated with apply a plurality of weights to the plurality of envelopes, respectively, to obtain a weighted plurality of envelopes, and add up the weighted plurality of envelopes to obtain the combination of the plurality of envelopes as taught in Den for the advantage that is well-known to the field of art for giving some elements more influence on the result than other depending on the significance of each elements. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala in view of Ma et al., US 2018/0085011 A1, hereinafter Ma.

Claim 25. Mukkamala teaches all the limitations of claim 1. Mukkamala does not teach the claimed features associated with a calibrator.
However, in an analogous pulse wave based blood pressure measurement field of endeavor, Ma teaches 
“a calibrator configured to determine whether to calibrate the linear function equation based on at least one of a measurement history of the bio-information, a health state of a user, a position of the object, a state of the object, and an intensity of a [0115]: BP values may be calculated based on the calculated parameters…The calculation may be based on a calibrated model. The calibrated model may include a linear function or model…The calibration may take time-varying properties into account. The time-varying properties may include, e.g.,…the heart movement of a specific subject, the rea-time temperature or humidity…the updated database storing historical data or a specific subject) –the above taught properties are considered either a state of the object, a measurement history of the bio-information or a health state of a user as claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the apparatus of Mukkamala employ such a feature associated with a calibrator configured to determine whether to calibrate the linear function equation based on at least one of a measurement history of the bio-information, a health state of a user, or a state of the object from the pulse wave measurer to measure the plurality of pulse wave signals as taught in Ma for the advantage of “monitoring blood pressure continuously in a non-invasive and cuffless way with certain accuracy”, as suggested in Ma, [0003]. A calibration to a procedure is known for enhancing the accuracy of the performance.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9 sets forth to the feature of “the envelope combiner is further configured to obtain a reciprocal number of a maximum amplitude value of each of the plurality of first envelopes as the coefficient for each of the plurality of first envelopes”. This feature, along with other claimed elements, are not presented in the cited references for rejection or the cited pertinent arts, individually or combined.
Claim 23 sets forth to the feature of “a feature extractor configured to extract the plurality of first features, comprising a contact pressure value at a maximum peak point, from each of the plurality of envelopes; and a feature combiner configured to obtain the second feature, comprising a mean arterial pressure (MAP), by applying the plurality of first features in a linear function equation”. This feature, along with other claimed elements, are not presented in the cited references for rejection or the cited pertinent arts, individually or combined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793